Opinion issued May 9, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-13-00142-CR
                                    ____________

                   DEANDRE ISAAC AUGUSTUS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1347346


                           MEMORANDUM OPINION

      Appellant Deandre Isaac Augustus pleaded guilty to the felony offense of

assault. The trial court found appellant guilty, and in accordance with the terms of

appellant’s plea agreement with the State, sentenced appellant to confinement for

two years in the Institutional Division of the Texas Department of Criminal Justice.

Appellant has filed a pro se notice of appeal. We dismiss the appeal.
      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).

                                           2